UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant[ X ] Filed by a Party other than the Registrant[] Check the appropriate box: [ ] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to ' 240.14a-12 Home Federal Bancorp, Inc. of Louisiana (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [] Fee computed on table +below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, schedule or registration statement no.: Filing party: Date filed: October 9, 2009 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Home Federal Bancorp, Inc. of Louisiana.The meeting will be held at our main office located at 624 Market Street, Shreveport, Louisiana, on Tuesday, November 10, 2009 at 10:00 a.m., Central Time. At the annual meeting, you will be asked to elect four directors for three year terms and ratify the appointment of LaPorte Sehrt Romig & Hand as our independent registered public accounting firm for the fiscal year ending June 30, 2010.Each of these matters is more fully described in the accompanying materials. It is very important that you be represented at the annual meeting regardless of the number of shares you own or whether you are able to attend the meeting in person.We urge you to mark, sign, and date your proxy card today and return it in the envelope provided, even if you plan to attend the annual meeting.This will not prevent you from voting in person, but will ensure that your vote is counted if you are unable to attend. Your continued support of and interest in Home Federal Bancorp, Inc. of Louisiana is sincerely appreciated. Very truly yours, Daniel R. Herndon President and Chief Executive Officer Branch Office Locations Main Office v 624 Market Street Branch Offices v 6363 Youree Drive v 8990 Mansfield Road Agency Office 6425 Youree Drive, Ste 100 ANNUAL MEETING DRIVING DIRECTIONS From I-20 East/West Take the US-71/Spring Street Exit Merge onto Spring Street Turn left at 2nd cross street onto Milam Street Take the 1st left onto Market Street End at 624 Market Street HOME FEDERAL BANCORP, INC. OF LOUISIANA 624 Market Street
